Citation Nr: 9928346	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  A determination of the propriety of the initial 
noncompensable rating assigned to the veteran's service-
connected left-sided facial scars.

2.  A determination of the propriety of the initial 10 
percent rating assigned to the veteran's service-connected 
PTSD from October 26, 1991 to December 1, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
the veteran's service-connected PTSD subsequent to December 
1, 1998.

4.  Entitlement to a compensable rating for residuals of a 
lumbar sympathectomy.

5.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left arm, currently evaluated as 10 
percent disabling.

6.  Entitlement to a rating in excess of 30 percent for 
residuals of frostbite, both feet, with tinea pedis, from 
October 25, 1991 to January 11, 1998.

7.  Entitlement to a rating in excess of 30 percent for 
residuals of frostbite of the left foot and in excess of 30 
percent for residuals of frostbite of the right foot 
subsequent to January 11, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claims for the benefits 
sought on appeal.  The veteran filed timely appeals to these 
adverse determinations.

When this matter was previously before the Board in May 1994 
and again in March 1996, it was remanded to the RO for 
further development, which has been accomplished.  The case 
is now before the Board for appellate consideration.

The Board observes that in its March 1996 REMAND, the Board 
referred to the RO for appropriate action the issues of 
entitlement to service connection for peripheral vascular 
disease, left carpal tunnel syndrome, chondrocalcinosis, and 
right peroneal neuropathy, all claimed as secondary to the 
veteran's service-connected disabilities.  However, the 
claims file does not contain evidence that these issues have 
been addressed by the RO to date.  Therefore, these four 
issues are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's left-sided facial scars are manifested by 
small, well-healed, non-tender, non-disfiguring scars behind 
the left ear and on the left neck.

3. The evidence submitted prior to December 1, 1998 indicates 
that the veteran's PTSD was manifested by tension and 
anxiety, which was partially controlled by the use of 
prescription drugs.

4.  The evidence submitted after December 1, 1998 indicates 
that the veteran's PTSD is manifested by disorganized and 
tangential thinking, poor concentration, circumstantial 
speech, and self-isolation.

5.  The veteran's residuals of a lumbar sympathectomy are 
currently manifested by a well-healed, non-tender scar, with 
some adherence to underlying fascia but no functional 
impairment of any affected part.

6.  The veteran's residuals of a shrapnel wound of the left 
arm are the result of a penetrating wound from a shrapnel 
fragment, which required debridement and hospitalization in 
service, and which currently causes moderate impairment to 
Muscle Group V.
7.  The evidence submitted prior to January 12, 1998 
indicates that the veteran's residuals of frostbite, both 
feet, with tinea pedis, were manifested by skin changes, 
toenail loss, and complaints of foot pain.

8.  The evidence does not indicate that the veteran's 
residuals of frostbite to the left and right feet have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render the schedular 
standards inadequate and to warrant assignment of an extra-
schedular evaluation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for left-
sided facial scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Code 7800 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for PTSD from October 26, 1991 to December 1, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(1996, 1998).

3.  The schedular criteria for a 50 percent rating for PTSD 
subsequent to December 1, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.130, Diagnostic Code 9411 (1996, 1998).

4.  The schedular criteria for a compensable rating for 
residuals of a lumbar sympathectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.104, 4.118, Diagnostic Code 7122-7805 (1998).

5.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of a shrapnel wound of 
the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.73, 
Diagnostic Code 5305 (1998).
6.   The schedular criteria for a rating in excess of 30 
percent for residuals of frostbite, both feet, with tinea 
pedis, from October 25, 1991 to January 11, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic Code 7122 (1998).

7.  The maximum schedular rating for residuals of frostbite 
of the left foot and residuals of frostbite of the right foot 
subsequent to January 12, 1998 has been granted, and the 
assignment of an extra-schedular rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial disability rating issues

The veteran has claimed entitlement to a compensable rating 
for his service-connected left-sided facial scars and a 
rating in excess of 10 percent for his service-connected 
PTSD.  These are original claims placed in appellate status 
by a notice of disagreement (NOD) taking exception to the 
initial rating award dated in December 1996.  Accordingly, 
his claims must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  See Fenderson v. West, 12 Vet. App.119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

A.  A determination of the propriety of the initial 
noncompensable rating assigned to the veteran's service-
connected left-sided facial scars

Evidence relevant to the veteran's claim includes the report 
of a VA general medical examination conducted in July 1992.  
At that time, the examiner noted that the veteran had some 
mild scarring secondary to a phosphorus grenade burn while in 
the service.  Although the precise location of these scars 
was not recorded, this observation was made as part of a 
head, eyes, ears, nose and throat (HEENT) examination.

Also of record is the report of a VA skin examination 
conducted in July 1994.  At that time, the examiner noted the 
presence of a few punctate sclerotic depressions of the left 
neck.  Although actinic keratosis was found in many places, 
including the right forehead, no scarring was noted.  A 
diagnosis of a few punctate scars of the left neck, well 
healed, was rendered.  The examiner stated that no care was 
indicated for these scars.

In October 1995, the veteran testified at a Board Hearing 
before the undersigned Board Member.  At that time, he stated 
that he had incurred white phosphorus burn scars behind his 
left ear, behind his left neck, across his brow, down both 
sides of his temporal regions, above his right eyebrow, and 
on both hands.  He stated that the scars were disfiguring, 
but that only the scar above his right eyebrow was painful.

Most recently, in November 1998 the veteran underwent a VA 
scars examination.  At that time, the examiner stated that 
the veteran had no symptoms relating to the scars over his 
face, with the exception of tenderness to touch above the 
right eye.  The examiner noted that there were two scars of 
the face, one over the right eye, and one over the left ear.  
In this regard, the Board notes that a review of the 
veteran's service medical records reveal that multiple 
treatment records dated in April 1945 consistently indicate 
that the veteran suffered 1st and 2nd degree white phosphorus 
burns to his left hand, the left side of his face, the back 
of his neck, and his left ear.  None of these records 
indicated any burns above the right eye.  Furthermore, the VA 
examination in July 1994 did not note the presence of any 
scarring over the right eye, but rather found that he had an 
erythematous scaling patch over the right eye due to actinic 
keratosis.  In any case, the Board notes that the veteran is 
only service connected for left-sided facial scarring, and, 
as such, the evidence regarding the severity of the "scar" 
above the veteran's right eye cannot be considered in 
evaluating the severity of the veteran's service-connected 
disorder.

Examination of the left ear scar revealed no tenderness to 
palpation, no adherence to underlying tissue, a smooth 
texture, no ulceration or breakdown of the skin, no elevation 
or depression of the scar, no inflammation, edema, or keloid 
formation, normal coloration, and no evidence of limitations 
of function by the scar.  There was some loss of cartilage in 
the left ear.  The area of the scar was 2.5 centimeters by 1 
centimeter.  The examiner diagnosed facial scars secondary to 
burns.

The veteran's left-sided facial scarring has been evaluated 
as noncompensably (zero percent) disabling under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, 
pursuant to which the severity of disfiguring scars of the 
head, face, or neck is evaluated.  Under this code section, a 
noncompensable (zero percent) evaluation is warranted when 
such scars are slight.  A 10 percent rating is warranted when 
such scars are moderate and disfiguring.  A 30 percent rating 
is warranted when such scars are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a 50 percent rating is warranted 
for scars which cause a complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.

A review of the evidence detailed above reveals that the only 
identifiable residual scars on the veteran's left side are 
the small, non-tender, well-healed 2.5 X 1 cm. scar behind 
the left ear and the punctate scars of the left neck.  
Examination of the left ear scar has found it to be wholly 
asymptomatic, with no adherence to underlying tissue, a 
smooth texture, no ulceration or breakdown of the skin, no 
elevation or depression of the scar, no inflammation, edema, 
or keloid formation, and normal coloration.  The examiner who 
performed the November 1998 examination stated that there was 
no evidence of limitations of function by the scar, and the 
veteran himself has testified that it is asymptomatic.  
Similarly, the left neck scars were found to be "well 
healed" in July 1994, with no care indicated.  The Board 
finds that this symptomatology corresponds, at best, to the 
slight level of symptomatology contemplated by a 
noncompensable rating under DC 7800.  The Board also finds 
that, given the lack of symptomatology, these scars are not 
moderate in severity.  Furthermore, given the very small 
surface area of these scars, and their location behind the 
left ear and on the left side of the neck, they are not 
disfiguring.  Therefore, a 10 percent rating under DC 7800 
for moderate, disfiguring scars is not warranted by the 
evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  In this regard, the Board notes that at least some 
of the veteran's scars are the result of 2nd degree burns, as 
contemplated by DC 7802.  However, in order to warrant a 
compensable evaluation under this code, the scars must cover 
an area or areas approximating 1 square foot.  Since the 
veteran's scars are not large, a compensable rating under DC 
7802 is not warranted.  Furthermore, the evidence does not 
indicate that the veteran's scars are poorly nourished with 
repeated ulceration, as is contemplated by the criteria of DC 
7803.  Finally, the scars have not been shown to be tender 
and painful on objective demonstration, as is required for an 
evaluation under DC 7804.  Hence, evaluation under another 
potentially applicable diagnostic code would not result in a 
higher rating.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's left-sided facial scarring.  The Board would point 
out that its denial of the instant claim is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the Board does not have jurisdiction 
to assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

B.  A determination of the propriety of the initial 10 
percent rating assigned to the veteran's service-connected 
PTSD from October 26, 1991 to December 1, 1998

Relevant evidence of record prior to December 2, 1998 
includes the report of a VA PTSD examination conducted in 
July 1992.  At that time, the veteran reported that he worked 
for a tire company from the time of discharge from service 
until 1978.  He stated that he had been living on his VA and 
Social Security disability money since that time.  He 
reported that he had been married 5 times, with 3 of these 
marriages ending in divorce and 2 of them terminating with 
the death of his spouse.  He complained that movies about war 
or people getting hurt made him extremely upset, and that he 
was easily startled by the noise of a firecracker or backfire 
from a truck or from the telephone ringing.  He stated that 
he worried constantly and feared having another heart attack.  

Mental status examination revealed the veteran to be properly 
dressed and groomed, with an appropriate affect and mood.  He 
was well oriented, and did not show any evidence of a 
thinking disorder.  He was cooperative but extremely tense 
and anxious, constantly rubbing his hands together during the 
interview.  The examiner diagnosed generalized anxiety 
disorder, PTSD of delayed onset, somatization disorder, and 
psychological factors affecting physical condition.

At the time of the veteran's hearing before the undersigned 
Board Member in October 1995, he stated that he had 
flashbacks of war, especially if a war movie was on 
television.  He stated that he took Xanax to relieve his 
symptoms.

In his substantive appeal, received by VA in February 1997, 
the veteran stated that his PTSD caused sleeping problems, 
hearing loss, panic attacks, depression, and bad dreams.  He 
stated that he did not enjoy the company of other people, and 
that his PTSD had caused social impairment.

Also of record are VA outpatient treatment notes dated from 
May 1996 to May 1998.  Of particular note is a mental health 
clinic note dated in October 1997, at which time the veteran 
complained of flashbacks, dreams about the war, 
hyperalertness and anxiety due to loud noises.  He stated 
that he killed many Germans and saw friends killed.  The 
examiner diagnosed PTSD, chronic, delayed.  

Also of note is an outpatient treatment note dated a month 
later in November 1997, at which time the veteran reported 
sleeping poorly at night due to nightmares about his World 
War II experiences.  He reported that he took Xanax on an as-
needed basis, and that his anxiety was better when he took 
his medication.  He stated that he lived alone but had good 
family support from his sisters and significant others.  He 
reported that he spent his time working around the house.  
The examiner noted mild anxiety.  No diagnosis was rendered 
at that time.

From October 26, 1991 to December 1, 1998, the veteran's PTSD 
was evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411.  Pursuant to 
the rating criteria in effect at the time the veteran 
perfected his appeal, a 10 percent rating was warranted for 
PTSD severity which was less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was warranted if the PTSD caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence described above reveals that the 
veteran has repeatedly complained of, and been found to 
suffer from, tension and anxiety.  Although some of this 
anxiety is undoubtedly attributable to the veteran's 
diagnosed generalized anxiety disorder, at least some of it 
is clearly attributable to his PTSD, as evidenced by several 
findings of anxiety where only PTSD was diagnosed.  Although 
this anxiety appears to be the most prominent and consistent 
manifestation of the veteran's PTSD, other findings include 
an exaggerated startle response, nightmares, and flashbacks.  
The Board finds that this symptomatology more closely 
corresponds to the mild level of social and industrial 
impairment contemplated by a 10 percent rating under the 
former provisions of DC 9411, which contemplates "emotional 
tension or other evidence of anxiety."  However, the Board 
notes that the veteran was found to be well-oriented and 
cooperative, with an appropriate affect and mood, and with no 
evidence of any thought disorder.  It was noted that he has 
good family support from siblings and significant others, and 
spent his time working around the house.  Therefore, the 
Board finds no evidence that the severity of the veteran's 
psychoneurotic symptoms caused such reduction in the 
veteran's initiative, flexibility, efficiency, and 
reliability levels as to cause definite industrial impairment 
during the period in question, and thus a 30 percent rating 
is not warranted by the evidence.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, an analysis of the severity of the 
veteran's PTSD during the period in question under the new 
criteria is required.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder, including PTSD, causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when such disorder creates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence described above indicates that while 
the veteran clearly suffers from symptoms such as poor sleep 
and anxiety, as recently as November 1997 his anxiety was 
described by an examiner as "mild" in severity.  In 
addition, the veteran has stated that his anxiety is better 
when he takes Xanax, which he uses on an as-needed basis.  
Although the veteran is retired, at the time of examination 
in November 1997 it was noted that he spent time working 
around the house, and had good family support from siblings 
and significant others.  The Board finds that this 
symptomatology corresponds to the mild level of severity 
contemplated by a 10 percent rating under the revised 
criteria of DC 9411, particularly in light of the improvement 
which occurs when the veteran takes medication.  Although 
this evidence does indicate that the veteran suffers from 
anxiety and chronic sleep impairment, as contemplated by a 30 
percent rating, there have been no clinical findings of 
depressed mood, suspiciousness, panic attacks, mild memory 
loss, or other similar symptoms which would indicate 
intermittent periods of inability to perform occupational 
tasks.  Therefore, the Board finds that, based on the 
evidence received prior to December 2, 1998, the 10 percent 
rating assigned until that date was proper.

C.  Entitlement to an evaluation in excess of 30 percent for 
the veteran's service-connected PTSD subsequent to December 
1, 1998

The only relevant evidence received by VA since December 1, 
1998, is the report of a VA PTSD examination dated December 
2, 1998.  At that time, the veteran stated that after leaving 
the military, he worked as a mechanic and in construction.  
He reported that when his left knee became too unstable, he 
had to stop working.  He also stated that he stopped working 
in 1978 due to breathing problems and tremors.  He complained 
of tremors, and stated that he felt tremulous all the time.  
He reported that he had trouble controlling his temper, and 
often avoided people and situations for fear that they would 
provoke him into losing his temper.  He coped with his 
nervous problems by working and keeping busy, sometimes 
working for 72 hours continuously.  He stated that he had 
been unable to work in the past 10 years because of his 
deteriorating physical health.  He noted that he lived alone.

Mental status examination revealed the veteran to be 
appropriately dressed and well groomed.  His attitude was 
pleasant and cooperative, and he exhibited a wide range of 
effective responses.  His affect was related to the thought 
content.  Much of his thinking was disorganized and 
tangential, and he frequently changed topics.  He denied any 
current suicidal thoughts, and there was no evidence of any 
homicidal thoughts or delusions.  The veteran was able to 
perform simple mental calculations.  His judgment was reality 
based and realistic.  He appeared to be slightly anxious 
during the interview, which the examiner stated might 
contribute to his disorganized thinking and tangential 
thoughts.  The examiner diagnosed PTSD.  A Global Assessment 
of Functioning (GAF) score of 60 was assigned.  The examiner 
noted that this score was assigned due to "impairments in 
inner-personal [sic] relationships, social isolation, 
disorganized thinking and poor concentration."

Effective December 2, 1998, the veteran's PTSD has been 
evaluated as 30 percent disabling under the provisions of DC 
9411, as revised effective November 7, 1996.  A review of the 
evidence reveals that the veteran did not exhibit any 
difficulties with memory, judgment, or mood, as contemplated 
by a 50 percent rating.  However, his thinking was very 
disorganized and tangential.  In addition, his speech was 
circumstantial, as evidenced by his tangentiality and his 
frequent inability to reach the goal of his conversation.  In 
addition, the veteran reported that he self-isolates because 
of his quick temper.  He has had trouble with his marriages, 
and reported that he could not sleep with his wives because 
he would often wake up fighting if someone touched him.  He 
reported that he controlled his nerves by staying away from 
other people, and thus had difficulty establishing and 
maintaining effective social relationships.  This reported 
difficulty is supported by the examiner's comment that he or 
she assigned a GAF score of 60 due in part to his impairments 
in inter-personal relationships and social isolation.  The 
examiner also noted that the veteran had poor concentration.  
Finally, the Board observes that previous evidence of record 
has confirmed the presence of other symptoms, including 
flashbacks, sleep disturbance, and an exaggerated startle 
response.  The Board finds that this symptomatology, when 
viewed as a whole, more closely corresponds to the criteria 
for a 50 percent rating under DC 9411.

The Board observes that this rating is consistent with the 
GAF score of 60 assigned following the veteran's most recent 
VA examination.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 60 is assigned when overall 
functioning is characterized by moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   

However, the severity of the veteran's PTSD does not meet the 
criteria for a 70 percent rating under the revised criteria 
of DC 9411.  Although he has exhibited some of the symptoms 
contemplated under this rating, such as impaired thinking and 
unprovoked irritability, the evidence does not show that he 
suffers from suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
and a complete inability to establish and maintain effective 
relationships.  On the contrary, the veteran was most 
recently found to be well-oriented and appropriately dressed 
and groomed, with an appropriate affect.  He denied any 
current suicidal ideation, and was noted to have good support 
from his family and significant others.  It was also noted 
that he lived independently, and was capable of managing his 
financial affairs without assistance.  The Board thus 
determines that a rating in excess of 50 percent is not 
warranted by the evidence.

As noted previously, during the pendency of the veteran's 
appeal, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, including PTSD, as codified at 
38 C.F.R. §§ 4.125-4.132.  Thus, pursuant to the mandate of 
Karnas, an analysis of the severity of the veteran's PTSD 
under the former criteria of DC 9411 is required.

Since the Board has already granted the veteran a 50 percent 
rating for his PTSD subsequent to December 1, 1998, the Board 
shall confine its analysis under the former criteria of DC 
9411 to the question of whether the veteran is entitled to a 
rating in excess of 50 percent under these criteria.  A 
review of the evidence does not indicate that the veteran 
suffers from severe impairment in the ability to establish 
and maintain effective of favorable relationships with 
people, or severe impairment in the ability to obtain or 
retain employment due to his PTSD, as contemplated by a 70 
percent rating.  On the contrary, the evidence shows that 
while the veteran does tend to avoid others and isolate 
himself, he has close ties with his siblings and significant 
others.  In addition, the most recent evidence indicates that 
the veteran retired from his job in 1978 due to his 
"deteriorating physical health," including left knee 
instability, leg cramps, breathing problems, and tremors, not 
as a result of his mental health difficulties.  Thus, in the 
absence of evidence of severe impairment in these areas due 
to PTSD, a higher, 70 percent rating is not warranted 
subsequent to December 1, 1998.

For the foregoing reasons, the Board finds that a 10 percent 
rating was the appropriate rating for the veteran's PTSD from 
October 26, 1991 to December 1, 1998, and that a 50 percent 
rating is the appropriate rating for the veteran's PTSD 
subsequent to December 1, 1998.  The Board would point out 
that its decisions in each of the instant claims are based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no showing 
that the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although the veteran claimed in his substantive 
appeal that he had to retire due to his PTSD, the Board 
observes that at the time of his Board hearing in October 
1995, he stated that he retired on Social Security disability 
pay at age 62 due to medical problems with breathing and his 
feet.  Furthermore, at the time of the veteran's VA PTSD 
examination in December 1998, the veteran stated that he had 
to stop working because of his left knee instability, 
breathing problems, and tremors, as noted above.  He also 
stated that "he has not been able to work in the last 10 
years because of his deteriorating physical health."  Thus, 
in the absence of any evidence that the veteran's PTSD 
rendered him unemployable, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

II.  Increased rating issues

The veteran's claims for increased ratings for lumbar 
sympathectomy, residuals of a shrapnel wound of the left arm, 
and residuals of frostbite of the feet are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate schedular evaluations of 
the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

A.  Increased (compensable) rating for lumbar sympathectomy

Evidence relevant to the current level of severity of the 
veteran's lumbar sympathectomy includes the report of a VA 
general medical examination conducted in July 1992.  At that 
time, the veteran stated that as a result of his lumbar 
sympathectomy, he had had some difficulty because of 
adhesions secondary to this surgical procedure.  Physical 
examination revealed a well-healed sympathectomy abdominal 
scar.  The examiner diagnosed status post lumbar 
sympathectomy.

Also of record is the report of a VA spine examination 
conducted in June 1994.  At that time, the veteran claimed 
that he suffered from arthritis of the back as a result of 
his lumbar sympathectomy.  The examiner also noted that the 
veteran was thought previously to have low back problems 
secondary to adhesions for the lumbar sympathectomy 
procedure.  Physical examination of the back revealed no 
spasm, but there was tenderness to palpation over the right 
and left lower lumbar region.  Range of motion testing of the 
lumbar spine showed flexion to 80 degrees and extension to 15 
degrees.  Following an examination, the examiner diagnosed 
chronic low back syndrome, with degenerative changes, but 
noted that these "[d]egenerative changes are not thought to 
be 'secondary' to his lumbar sympathectomy."  However, due 
to the earlier mention of the possibility of scar tissue and 
adhesions in the back secondary to the lumbar sympathectomy 
procedure contained in the medical records, the examiner 
recommended that the veteran be evaluated by a neurologist.

At the time of a VA neurology examination, also conducted in 
June 1994, the veteran complained of low back pain which 
radiated down both legs.  It was noted that the veteran had 
undergone a lumbar sympathectomy in 1957.  Following an 
examination, the examiner diagnosed a history of chronic 
numbness and tingling in the extremities.  The examiner 
stated that these problems could be due to a neuropathy, but 
"a more likely explanation is a result of his peripheral 
vascular disease."

At the time of the veteran's Board Hearing in October 1995, 
he stated that he suffered from cramps in the area of his 
lumbar sympathectomy scar, which had been diagnosed by 
several doctors as adhesions.  He also stated that these 
adhesions caused back pain.

In November 1998, the veteran underwent a VA scars 
examination.  At that time, he stated that he underwent a 
lumbar sympathectomy to relieve symptoms associated with a 
frostbite injury which he suffered to the lower half of his 
body.  Symptoms where this abdominal surgery was performed 
included cramping when sitting or turning, and a hernia on 
the left side of the abdomen, which the veteran would 
manually work out.  On physical examination, the veteran was 
observed to have a 42 centimeters by 3 centimeters by 1.5 
centimeters depression horizontally across the abdomen at the 
level of the umbilicus.  This scar was not tender to 
palpation.  There was some underlying adherence to the fascia 
of the abdomen, and the veteran stated that he had been told 
that he had adhesions as a result of his lumbar 
sympathectomy.  The abdominal scar was smooth, with no 
ulcerations or breakdowns.  There was a loss of muscle and 
fat in the area of the abdominal surgery.  There was no 
inflammation, edema, or keloid formation.  The scar was 
normal in color.  Regarding loss of function, the veteran 
reported that if he was ill-positioned, i.e., sitting or 
turning the wrong way, he experienced cramps in the area of 
the abdominal scar and herniation of the left side.  The 
examiner diagnosed a scar secondary to lumbar sympathectomy, 
abdomen.

The veteran's residuals of a lumbar sympathectomy have been 
evaluated as noncompensably (zero percent) disabling under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7122, pursuant to which the severity of cold injury residuals 
are evaluated, and 3 C.F.R. § 4.118, DC 7805, pursuant to 
which the severity of scars not otherwise contemplated by the 
rating schedule is evaluated.  Since the veteran's disorder 
is not a cold-injury residual per se, but rather is the 
result of surgery meant to alleviate symptoms of a cold 
injury, and the only residual complained of by the veteran 
relates to scar adhesions, the Board shall analyze the 
veteran's residuals of a lumbar sympathectomy under DC 7805.

DC 7805 states that scars are to be rated based on limitation 
of function of the part affected.  A review of the evidence 
described above reveals that the veteran's scar, per se, is 
well-healed and asymptomatic, with no evidence of tenderness, 
ulceration, inflammation, or keloid formation.  Although some 
underlying adherence to muscle fascia has been found, the 
Board observes that the veteran's complaints of back pain and 
tenderness were attributed to chronic low back syndrome with 
degenerative changes by the examiner who performed the VA 
spine examination in June 1994.  This examiner also stated 
his opinion that these degenerative changes were not related 
to the veteran's lumbar sympathectomy.  Furthermore, the 
veteran's complaints of radiating numbness and tingling in 
the extremities, including the legs, were opined to be most 
likely due to peripheral vascular disease, not neuropathy 
from the low back, by the examiner who performed the June 
1994 VA neurology examination.  Thus, as no limitation of 
function has been medically attributed to the veteran's 
abdominal scar adhesions, there is no basis for the 
assignment of a compensable evaluation.  Thus, the Board 
finds that a noncompensable (zero percent) rating under DC 
7805 is the maximum rating warranted under this code section.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a rating under the 
provisions of DC 7800, as his scar is not located on his 
head, face, or neck.  Similarly, his scars is not the result 
of a burn, as is contemplated by DC 7801 and DC 7802.  The 
evidence does not indicate that the veteran's scar is poorly 
nourished with repeated ulceration, as is contemplated by the 
criteria of DC 7803.  Finally, the scar has not been shown to 
be tender and painful on objective demonstration, as is 
required for an evaluation under DC 7804.  Hence, evaluation 
under another potentially applicable diagnostic code is not 
warranted.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of a lumbar sympathectomy.  The Board 
would again point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  As there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

B.  Increased rating for residuals of a shrapnel wound of the 
left arm, currently evaluated as 10 percent disabling

Evidence relevant to the veteran's claim for an increased 
rating for residuals of a shrapnel wound of the left arm 
includes the report of a VA general medical examination 
conducted in July 1992.  At that time, the veteran reported a 
history of a shrapnel injury while in combat in the left 
elbow, with some decreased range of motion and post-traumatic 
arthritis.  It does not appear that a physical examination of 
the veteran's left arm was performed during this examination.  
The examiner diagnosed status post left elbow shrapnel injury 
with reduction in supination and extension of the left elbow 
and post-traumatic arthritis, resulting in pain and 
discomfort.  An x-ray examination of the veteran's elbow 
later that day showed "no skeletal abnormality."  However, 
the x-ray report listed the modifier as the veteran's right 
elbow, and it is thus uncertain whether the correct limb was, 
in fact, radiographed.

Also of record is the report of a VA spine examination 
conducted in June 1994.  At that time, the veteran reported 
that he sustained a through-and-through wound of the left 
upper arm, with no bony involvement.  He complained of pain 
over the entire left arm, as well as numbness and tingling of 
the left index and long fingers.  Physical examination of the 
left elbow revealed full and equal supination and pronation 
bilaterally, with range of motion from 0 to 140 degrees.  He 
did have some tenderness to palpation over the area of the 
olecranon.  He made a satisfactory fist in the left hand, and 
could oppose the thumb to the tip of the fifth finger.  The 
examiner diagnosed a shell fragment wound of the left arm, 
and noted that the examination was negative for any findings 
of post-traumatic arthritis.  The examiner also noted that 
there was mild olecranon tenderness present, but that there 
was a full range of motion.  X-rays of the left elbow showed 
evidence of chondrocalcinosis.

In June 1994, the veteran also underwent a VA neurological 
examination.  At that time, the veteran complained of 
numbness to the left upper extremity which began after a 
shrapnel wound to the left elbow.  He stated that the 
numbness was over the left hand and left elbow, and that he 
was unable to straighten out his left elbow.  He reported 
that this problem had worsened over the years.  Physical 
examination revealed 4-5/5 strength in the left upper 
extremity, with some give-away weakness noted.  Following 
this examination, the examiner diagnosed a history of chronic 
numbness and tingling in the extremities, which was opined to 
be most likely due to peripheral vascular disease, not 
neuropathy.  In addition, a nerve conduction examination 
conducted in July 1994 showed evidence of left carpal tunnel 
syndrome.

At the time of the veteran's Board Hearing in October 1995, 
he stated that he suffered from left arm pain most of the 
time, particularly in the elbow, but sometimes extending into 
the shoulder.  He stated that his elbow hurt when he moved 
it.  He also stated that he suffered from numbness in his 
fingers.  He stated that he did not pick up heavy objects 
with his left arm.

The veteran's shell fragment wound of the left arm has been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.73, DC 5305, pursuant to which the severity of 
injury to the muscles of Group V is evaluated.  DC 5305 
states that Muscle Group V includes those muscles responsible 
for elbow supination and flexion of the elbow.  Muscles 
listed as part of this group include the flexor muscles of 
the elbow, including the biceps, brachialis, and 
brachioradialis.  Since the veteran testified in October 1988 
that he was right-handed, the rating percentages for the non-
dominant hand are for application.  Pursuant to this code, a 
noncompensable (zero percent) rating is warranted if 
impairment of this muscle group is slight.  If it is 
moderate, a 10 percent rating is warranted.  If it is 
moderately severe, a 20 percent rating is warranted.  
Finally, if the impairment is severe, a 30 percent rating is 
warranted.

As an initial rating matter, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  
62 Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.45 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed.Reg. 
No. 106, 30235-30237. As these amendments have not resulted 
in any substantive changes in the manner in which disability 
due to muscle injuries is rated, there can be no prejudice to 
the veteran by the Board's application of the amended 
provision without remanding the case to the RO for initial 
consideration of the regulatory changes. See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The criteria for the evaluation of residuals of healed 
shrapnel wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56. The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization. There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound. The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

A review of the veteran's service medical records reveals 
that, despite the veteran's characterization of his wound as 
a through-and-through type injury, the actual treatment 
records made at the time of the February 9, 1945 injury 
indicate that he suffered a perforation wound of the left 
upper arm, "involving subcutaneous tissue only."  He was 
treated at that time with debridement, a "vas. gauze drain" 
and penicillin.  He was hospitalized at that time not only 
for his shell fragment wound, but also for treatment of 
trench foot, which was incurred during the period from 
February 2 to February 9, 1945.  Six days later he underwent 
a secondary closure of the left arm laceration wound with 3 
silk sutures.  In mid-March 1945 he was deemed "recovered" 
as to both disorders, and was returned to general assignment 
duty.

The veteran has consistently complained of pain in the left 
arm, and examination findings have included weakness in the 
upper left arm and chondrocalcinosis.  Although the veteran 
has complained of numbness and tingling in his left arm, the 
examiner who performed the June 1994 VA neurological 
examination attributed these symptoms to the veteran's 
peripheral vascular disease.  In addition, while the examiner 
who performed the July 1992 VA examination diagnosed post-
traumatic arthritis, it appears that this diagnosis was based 
on the veteran's own report, as subsequent x-ray reports have 
failed to show any evidence of left elbow arthritis.  Indeed, 
the examiner who performed the June 1994 VA spine examination 
specifically noted the lack of any findings of post-traumatic 
arthritis.  Furthermore, the Board observes that the 
veteran's claim for service connection for arthritis of the 
left arm secondary to residuals of a wound of the left arm 
has been denied by the RO in several rating decisions.

The Board thus finds that the veteran's penetrating wound 
from a shrapnel fragment, with inservice treatment of the 
wound and present complaints of pain and weakness, more 
closely corresponds to the moderate level of muscle 
disability contemplated by a 10 percent rating under DC 5305.  
However, the evidence does not indicate that the veteran 
sustained a missile track through one or more muscle groups, 
with loss of deep fascia, muscle substance, or normal firm 
muscle resistance, as contemplated by a 20 percent rating for 
moderately severe muscle disability.  On the contrary, the 
veteran's wound affected only subcutaneous tissue.  
Furthermore, the veteran has recently been found to have a 
full range of motion of the left arm, with full supination 
and pronation.  Therefore, the Board finds that the veteran's 
disability is not moderately severe, and a 20 percent rating 
is not warranted by the evidence.

Furthermore, as a shell fragment wound injury to Muscle Group 
V is a disability for which a specific diagnostic code exists 
under the Rating Schedule, an evaluation by analogy to 
another diagnostic code section is not appropriate in this 
case; therefore, there is no other diagnostic code which 
could potentially provide a basis for the assignment of more 
that the 10 percent evaluation which is currently assigned. 

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of a shrapnel wound of the left arm.  The Board would again 
point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  As there has been no assertion or showing that 
the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

C.  Rating in excess of 30 percent for residuals of 
frostbite, both feet, with tinea pedis, from October 25, 1991 
to January 11, 1998.

Evidence relevant to the veteran's claim for a rating in 
excess of 30 percent for residuals of frostbite of both feet, 
with tinea pedis, from October 25, 1991 to January 11, 1998 
includes various VA outpatient treatment notes, including 
podiatry clinic notes, from the late 1980's to May 1998.  
These notes indicate several complaints of foot pain and skin 
problems, with findings of stasis dermatosis of the lower 
extremities, as well as diagnoses of onycholysis of the nails 
of both feet.

Also of record is the report of a VA general medical 
examination conducted in July 1992.  At that time, physical 
examination of the veteran's feet showed chronic stasis 
changes, decreased pulses, and a coolness to the touch of 
both feet.  The examiner diagnosed status post frostbite 
injury times two with persistent pain and chronic dermatitis 
bilaterally.

In June 1994, the veteran underwent a VA neurological 
examination.  Physical examination at that time revealed 
diminished pinprick sensation in the lower extremities up to 
the knees bilaterally, with diminished vibration up through 
the ankles.  Deep tendon reflexes were Grade 2, with absent 
ankle jerks and downgoing toes.  The examiner noted that the 
veteran had only trace pulses in his feet bilaterally.  The 
veteran's tingling and numbness in the extremities was opined 
to be most likely due to peripheral vascular disease.

In July 1994, the veteran underwent a VA skin examination.  
Following a physical examination, the examiner diagnosed 
stasis dermatitis bilateral lower legs, mild activity.

At the time of the veteran's Board Hearing in October 1995, 
he acknowledged that he was "aware that the 30 percent that 
is assigned is the maximum evaluation for frozen feet without 
loss of toes."  However, he stated that he had both a skin 
condition and loss of all of his toenails as a result of his 
frozen feet, which he wanted to have considered in his 
evaluation.

Prior to January 12, 1998, the veteran's residuals of frozen 
feet were evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, 
pursuant to which the severity of cold injury residuals are 
evaluated.  Under the criteria of this code in effect at that 
time, a 30 percent rating was warranted for bilateral cold 
injury residuals which were manifested by persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent rating was 
warranted if such residuals were manifested by loss of toes, 
or parts, and persistent severe symptoms.

A review of the evidence detailed above reveals no findings 
that the veteran suffered from any swelling, tenderness, or 
redness of the feet during the time period in question.  
However, he suffered from other significant symptoms, 
including toenail loss and skin disorders, and has complained 
of foot pain of many years' duration.  The Board thus finds 
that the veteran suffered from moderate symptoms, which 
corresponds to a 30 percent rating for bilateral residuals of 
frozen feet.  However, the evidence does not indicate that he 
lost any toes or other parts as a result of his frostbite, 
and that he also suffers from persistent severe symptoms so 
as to warrant a 50 percent rating under the former criteria 
of DC 7122.

D.  Rating in excess of 30 percent for residuals of frostbite 
of the left foot and in excess of 30 percent for residuals of 
frostbite of the right foot subsequent to January 11, 1998.

The Board notes that the VA criteria for rating 
cardiovascular disorders, including cold injury residuals (38 
C.F.R. § 4.104, Diagnostic Code 7122), were revised, 
effective January 12, 1998.  When the RO evaluated the 
veteran's residuals of frostbite of both feet in its April 
1999 rating decision, it noted that these new criteria 
allowed for separate ratings to be assigned for each affected 
foot, to a maximum of 30 percent for each foot.  The RO then 
assigned 30 percent disability ratings for each foot, for a 
combined rating of 50 percent for the veteran's frozen feet 
disorder, effective January 12, 1998, the date of the change 
in rating criteria.

As noted previously, pursuant to Karnas, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, the Board observes that under the 
criteria in effect prior to January 12, 1998, the maximum 
rating allowed under DC 7122 for bilateral residuals of 
frozen feet was 50 percent for both feet.  Therefore, since a 
higher rating under the former criteria of DC 7122 is not 
available, an increased rating analysis under the former 
provisions of DC 7122 is not required.

The Board has considered the contention set forth by the 
veteran's representative in the August 1999 Written Brief 
Presentation, to the effect that the maximum rating for this 
disorder has not been awarded, since "[t]here is no 
indication of any extra-schedular consideration."  In Floyd 
v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that the 
Board does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  On the contrary, at the time of his December 
1998 VA PTSD examination, the veteran himself stated that he 
had stopped working in 1978 due to left knee instability, 
breathing problems, and tremors, and made no mention of his 
residuals of frostbite of the feet having affected his 
employment.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The noncompensable disability rating initially assigned for 
the veteran's left-sided facial scars was proper, and thus a 
compensable rating is denied.

The 10 percent disability rating initially assigned for the 
veteran's PTSD from October 26, 1991 to December 1, 1998 was 
proper, and thus a rating in excess of 10 percent for that 
period is denied.

An increased rating to 50 percent for the veteran's PTSD 
subsequent to December 1, 1998 is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

A compensable rating for residuals of a lumbar sympathectomy 
is denied.

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the left arm is denied.

A rating in excess of 30 percent for residuals of frostbite, 
both feet, with tinea pedis, from October 25, 1991 to January 
11, 1998, is denied.

The maximum schedular rating for residuals of frostbite of 
the left foot and residuals of frostbite of the right foot 
subsequent to January 11, 1998 has already been granted, and 
the assignment of an extra-schedular rating is not warranted



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

